Citation Nr: 1016764	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound to the left thigh.

2.  Entitlement to a rating in excess of 10 percent for a 
left thigh scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed 
longstanding 10 percent evaluations for residuals of a 
gunshot wound to the left thigh, Muscle Group XIII, and 
scarring from the gunshot wound.  Timely appeals were noted 
from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the Cleveland RO on April 23, 
2008.  A copy of the hearing transcript has been associated 
with the file.

In a decision dated in July 2008, the Board found that the 
Veteran was entitled to a disability rating of 30 percent for 
his service-connected residuals of a gunshot wound.  
Entitlement to a disability evaluation in excess of 10 
percent for associated scarring was denied.  The Veteran 
subsequently appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In November 2009, a Joint Motion for an Order Vacating the 
Board Decision (Joint Motion) was brought before the Court.  
In an Order dated that same month, the Court vacated the July 
2008 Board decision pursuant to the Joint Motion, and 
remanded the case to the Board for readjudication consistent 
with its Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In the November 2009 Joint Motion, the parties agreed that VA 
is bound to consider whether the Veteran is entitled to a 
total disability rating based on individual unemployability 
(TDIU) due to his service-connected residuals of a gunshot 
wound to the left thigh, as there is competent and credible 
evidence that the Veteran's left thigh disability has 
significantly impaired his ability to follow a substantially 
gainful occupation.  In VA clinical notes dating from 2003 
until 2008, the Veteran described increasing pain and 
limitation of motion in his left leg as a result of his 
employment on an assembly line, which required him to lift 
heavy objects and twist and rotate his body.  His VA treating 
physician also wrote several letters to the Veteran's 
employer during this period of time, recommending 
restrictions on the Veteran's job duties as a result of his 
service-connected left thigh injury.  During his April 2008 
hearing, the Veteran testified that he had recently quit his 
job due to his left thigh disability.  

A request for a TDIU, whether expressly raised by a Veteran 
or reasonably raised by the record, is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In this case, the evidence reflects that the 
Veteran's claim for an increased rating for his service-
connected residuals of a gunshot wound should include 
consideration of whether a TDIU is warranted under the 
provisions of  38 C.F.R. § 4.16.  Thus, upon remand, the 
Veteran's disability records from his former employer should 
be requested, and the Veteran should be afforded a VA 
examination to determine whether the Veteran's service-
connected residuals of a gunshot wound to the left thigh have 
markedly interfered with his ability to secure or follow a 
substantially gainful occupation.

The record further reflects that the Veteran has neurological 
deficits in his left lower extremity, described by his VA 
physician as "meralgia paresthetica."  In the November 2009 
Joint Motion, the parties agreed that VA should address 
whether the impairment of the sensory nerves in the Veteran's 
left lower extremity are distinctly different from his left 
thigh muscle injury, even though both disabilities may have 
both had an onset in the gunshot wound to the left thigh 
sustained by the Veteran during his service.  The Veteran 
should therefore be afforded a neurological examination to 
determine the nature and etiology of the neurological 
abnormality in his left lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, all 
clinical records, including physical 
examination reports, should be requested 
from the Veteran's former employer, Honda 
of America.  If such records are 
unavailable, a negative response should be 
obtained.  

2.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the current severity of his service-
connected residuals of a gunshot wound to 
the left thigh.  The claims folder should 
be made available to the examiner(s) for 
review and all necessary testing should be 
conducted.  All indicated studies and 
diagnostic testing should be performed.  

The examiner should specifically discuss 
the severity of any muscle impairment in 
terms of slight, moderate, moderately 
severe, and severe, including any muscle 
impairment of the affected muscle groups.  
The examiner is asked to discuss the 
effect of any residuals of a gunshot wound 
to the left thigh on the Veteran's ability 
to obtain and maintain employment.  
 
The Veteran should also be scheduled for 
EMG and/or nerve conduction studies to 
determine whether any neurological 
manifestations in his left lower extremity 
are directly related to his service-
connected residuals of a gunshot wound to 
the left thigh, or if they are distinctly 
different from the injury to the left 
thigh, even though both disabilities may 
have resulted from the same incident.  For 
any neurological manifestations found, the 
neurologist should note the nerves 
involved and whether the resulting 
disability can be termed "mild," 
"moderate," or "severe."

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
